Citation Nr: 1717547	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's claims were remanded by the Board in March 2016 to afford him the opportunity to appear at a Travel Board hearing.

Following the March 2016 Board remand, the Veteran was scheduled for a Travel Board hearing in December 2016.  The Veteran, however, failed to appear for the hearing and has not advanced good cause demonstrating his failure to appear.  As such, the Board may proceed with adjudication of the claims.

The issues of entitlement to service connection for erectile dysfunction and entitlement to SMC based on the loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a current diagnosis of diabetes mellitus, type II, and had service in the Republic of Vietnam during the relevant statutory time period.



CONCLUSION OF LAW

Diabetes mellitus, type II, may be presumed to be related to service.  38 U.S.C.A. § 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  Id.  

Personnel records document that the Veteran served in the Republic of Vietnam as a security policeman from December 1967 to December 1968.  Thus, the crucial question is whether he has a current diagnosis of diabetes mellitus, type II.  The Board concludes that he does.

The Veteran's service treatment records are negative for elevated blood sugars or complaints or treatment consistent with a finding of diabetes mellitus, to include on Reports of Medical History prior to entrance and separation from service.  

From at least 2004, the Veteran had regular diabetic foot and eye screenings, as well as regular counseling on following a diabetic diet.  The records document the prescription of a testing monitor and strips for checking blood sugar levels, but not medication for elevated blood sugar.  In June 2008, the Veteran was noted to have borderline diabetes.  December 2008 and November 2009 VA treatment records stated that the Veteran was negative for diabetes mellitus.  In March 2010, the Veteran's fasting blood glucose was 116.  In October 2010, the Veteran's fasting blood glucose was 119 and testing at home in the mornings was consistently below 110.  In April 2011, the Veteran's fasting blood glucose was 106 and testing at home in the mornings was consistently below 110.  In December 2011, the Veteran's fasting blood glucose was 108 and testing at home in the mornings was consistently below 110.  Treatment records from October 2012 and February 2013 continued the documentation of prediabetes.  In July 2012 his fasting blood glucose was 110 and testing at home in the mornings was consistently below 110.  His A1C was 6.2.  In October 2012, the Veteran indicated that he was controlling his blood sugar with diet and exercise.  

In February 2013, the Veteran had a fasting blood glucose of 96 and testing at home was consistently below 112.  His A1C was 6.3.  The treating physician prescribed Metformin to control blood sugars.  Medication lists since that time have documented the ongoing use of Metformin to control blood sugars.  

The Veteran underwent a VA examination in March 2014.  The examiner noted review of the claims file, including the medical records.  The examiner indicated that there was not an official diagnosis of diabetes mellitus, types I or II.  Instead, there was a finding of impaired fasting glucose from 2012 that did not meet the criteria for diabetes.  The above findings were based on an October 2013 A1C level of 6.1, as well as a fasting glucose of 106.  

A March 28, 2014 VA telephone nursing note documented a call from the Veteran that he was under the impression that his primary care provider was going to chart his records to indicate that he had diabetes mellitus that was controlled with medication.  An initial addendum stated that the Veteran was prediabetic with an A1C of 6.1 that was controlled with diet, but a subsequent addendum indicated that diabetes had been added to the Veteran's problem list.  An April 2014 treatment record continued to note that the Veteran had prediabetes with an A1C of 6.1 that was controlled with diet.  A May 2014 problem list, however, specifically included a finding of diabetes mellitus, as well as the ongoing finding of impaired fasting glycemia.  That treatment record also stated, "DM AT HOIJE BS <130 FBS 99 A1C 6.1 CRAE 0.6 BUN 99."  A July 2014 follow-up record noted ongoing problems with the Veteran's diabetes.  An August 2014 VA mental health examination also documented a problem list including diabetes mellitus.  

Thus, the evidence demonstrates that the Veteran has been on medication for his blood sugar since February 2013 and has a diagnosis of diabetes mellitus, type II, from March 28, 2014.  The Board recognizes that the diagnosis of diabetes mellitus was not based on a specific blood glucose finding or other diagnostic testing within the parameters constituting diabetes mellitus, but given the ongoing evidence of elevated blood sugars, the management of those elevated levels with medication, and the clear diagnosis of diabetes mellitus from March 28, 2014, the Board finds that the Veteran has currently diagnosed diabetes mellitus, type II, which may be presumed to be due to exposure to herbicide agents during his service in the Republic of Vietnam from December 1967 to December 1968.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.

REMAND

The Veteran contends that he has erectile dysfunction due to his now service-connected diabetes mellitus.  The medical evidence shows prescription of medication for erectile dysfunction and the Veteran is competent to report related symptoms and problems.  That said, he is not necessarily competent to link his erectile dysfunction to his diabetes mellitus, due to the medical complexity of such an opinion and the Veteran's lack of demonstrated medical education, training, and expertise.  The March 2014 VA examination report indicated that the Veteran did not have any complications related to diabetes mellitus.  As discussed above, the Veteran has been diagnosed with diabetes mellitus following that examination.  

In light of the foregoing, a VA medical examination is necessary to consider whether the Veteran's current erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus, type II.  The claim for SMC is intertwined with that issue.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records from January 2015 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination for his erectile dysfunction claim.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting an interview of the Veteran, and undertaking any studies deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that the Veteran's erectile dysfunction disability: (a) was incurred in or is otherwise related to his active service OR (b) was caused OR (c) aggravated by a service-connected disability or disabilities, specifically to include diabetes mellitus, type II. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  "Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


